DETAILED ACTION
EXAMINER’S COMMENTS
The examiner notes that this non-final rejection is in response to an after-final submission.  The applicant did not amend, and argued that the rejection of record was flawed, improper and should be withdrawn and an allowance be given.  After interviews with the applicant’s attorney, and several discussions with supervisors and primary examiners, this rejection followed.  Since it represents new art, it is only fair and proper to formulate this office action as a “Non-Final Rejection”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “beverage brands part two” (claim 9, line 2, also found in claim 10 as well) is confusing and appears to be a “typo”, but further it is not perfectly clear what the claim means.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0205220, Rudick et al..
Regarding claim 1, Rudick in figures 1-18 discloses all of the elements of claim 1 as follows:
A beverage dispensing system 100, comprising:

a nozzle 140;

a first beverage component 180 (a macro-ingredient 180, namely orange juice concentrate with no pulp stored in a bag in box, see figures 17 and 1, also page 2, para 0035, 0038, page 3, para 0040, page 4, para 0057 “intensity indicators”… blended beverages, 0062, page 5, para 0063 “the ability to dispense ingredients in appropriate proportions”, and para 0064, “possible beverages for use herewith… orange juice… medium pulp orange juice having water, high pulp concentrate, and no-pulp concentrate”.  Here, the first beverage component is the “no pulp concentrate” and the second beverage component is the “high pulp concentrate”, both contain orange juice concentrate as a first ingredient, but the second beverage component, which is blended 

the first beverage component 180 comprising a first ingredient (again, no-pulp orange juice concentrate); and

a first cartridge 110 (the ingredients can be stored in “bags in boxes”, page 2, para 0036) for the first beverage component 180;

a second beverage component 180 (again, high pulp orange juice concentrate which clearly has orange juice concentrate and also pulp as the second ingredient) in communication with the nozzle via a second pump 200 (see figure 1, each ingredient can have its own pump, page 2, para 0038);

the second beverage component 180 comprising the first ingredient (orange juice concentrate) and a second ingredient (pulp);

a second cartridge 110 (the ingredients can be stored in “bags in boxes”, page 2, para 0036)  for the second beverage component 180;

wherein the first pump 200 and the second pump 200 vary the flow rate of the first beverage component and the second beverage component to the nozzle (the flow rates 

Regarding claims 9-10, the Rudick device has multiple macro-ingredients and micro-ingredients (see figure 1) all in (ultimate) fluid communication with the nozzle/ drain 140.

Regarding claims 11-12, the water for “the orange juice… medium pulp orange juice having water, high pulp concentrate and no pulp concentrate” is the diluent, and the two types of orange juice concentrate are both macro-ingredients 180 and are (ultimately) in fluid communication with the nozzle/drain 140.

Regarding claim 13, the first pump 200 serves as a metering device in at least one embodiment (pages 4-5, para 0062).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rudick.
Regarding claim 5, Rudick does not explicitly state that the no-pulp orange juice concentrate is an acid.  However, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to select an orange juice concentrate that is acidic because there are many orange juice recipes that are acidic naturally.

Regarding claim 8, Rudick does not explicitly state that the no-pulp and high pulp concentrate orange juices comprise “carrier liquid”.  However, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to select to use the two orange juice concentrates as carrier liquids because first of all they are macro-ingredients and are suitable to retain and “carry” micro-ingredients such as vitamins and pain killers, and of course sugar can be added to the concentrates directly to make them sweeter as well (as well as incidentally making them carrier liquids), which would widen the versatility of the Rudick device thereby raising its utility as well.

Regarding claim 14, Rudick does not make it perfectly clear that the no pulp orange juice concentrate and the high pulp orange juice concentrate mix or form at the nozzle and create a beverage brand, but it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to select to “mix and form” the final beverage at the nozzle by arranging the outlets of the macro-ingredients to not cross paths until mixed in the nozzle, thereby avoiding the accumulation of pulp in the post 

Regarding claim 15, the Rudick device as modified in claim 14 above is readily capable of performing all of the method steps of claim 15, including flowing a first ingredient (no pulp orange juice concentrate) to the nozzle/drain 140, and flowing a second ingredient (high pulp orange juice concentrate) to the nozzle/drain 140, and being able to create different beverage brands by adjusting the flow rates (such as “Minute Maid higher pulp orange juice” versus “Minute maid almost no pulp orange juice” for instance) between more or less of each macro-ingredient, which can be accomplished by simply adjusting flow rates (pages 4-5, para 0062).

Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,516,902, Beavis et al..
Regarding claim 1, Beavis explicitly has all of the elements of claim 1 except for those within brackets and underlined as follows:

A beverage dispensing system 10 (see figure 1), comprising:

a nozzle 24, 28;



the first beverage component 18 comprising a first ingredient (the first component here is again “cola soda” which includes water along with syrup, the first ingredient specifically being the water, since the claim is a “comprising” structure, the addition of the syrup is not an issue) ; and

[a first cartridge] for the first beverage component 18;

a second beverage component 18 (the second component here is again the coffee, which contains at least water and coffee infusion which of course includes caffeine, see col. 28, ll. 50-65) in communication with the nozzle 24 via a second pump 308 (see 

the second beverage component 18 comprising the first ingredient and a second ingredient (the second beverage component of the cola and coffee combination is coffee, which has a common ingredient/ first ingredient water and a second ingredient/ non-common ingredient caffeine found from the infused coffee grounds, col. 28, ll. 50-65);

[a second cartridge] for the second beverage component 18;

wherein the first pump 306 and the second pump 308 vary the flow rate of the first beverage component and the second beverage component to the nozzle 24 (the flow rates are controlled by pumps and feedback and by instructions set from the pre-stored recipes in the controller (see col. 19, ll. 1-15, and col. 20, ll. 25-45). 

Beavis does not explicitly state that the cola soda and the coffee are in concentrated micro-ingredient containers.  However, the Beavis device does have an embodiment where heavily used micro-ingredients can be stored in bags in boxes as a “large volume micro-ingredient”, which can be stored in bags in boxes, see col. 49, ll. 55-68, col. 50, ll. 1-20, and dispensed from micro ingredient towers and modules.  It would be obvious to one of ordinary skill in the art to modify the Beavis device to contain the cola soda in a bag in box and container the coffee (water infused with caffeine and coffee grounds) in 

Regarding claim 5, although the Beavis device does not explicitly state that the water used in both the soda cola and the coffee are both acidic, the examiner notes that carbonated water is inherently acidic (due to carbolic acid) and that water infused with coffee is also inherently acidic as well (hence the term “low acid coffee”, which is a desirable expensive substitute for regular coffee).  Nonetheless, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to select water that is slightly acidic for both the soda cola and also the coffee infused water because the water will be more amendable to mixing with carbonation later and also for accepting the acidification that naturally comes from typical coffee infusions.

Regarding claims 6-7, As argued above, the second ingredient in the coffee infused water holds caffeine, which is identified as the second ingredient/ non-common ingredient, which can be fairly considered a micro-ingredient (a small amount of caffeine goes a long way).

Regarding claims 8-10, The Beavis device has soda cola and coffee infused water, which both can be used as “carrier fluids” to carry anything soluble desired, such as vitamins if desired.  The Beavis device has a wide array of micro-ingredients 18 that all dispense to the nozzle element 24 that can readily form recipes that can be accurately described as “beverage brands”.

Regarding claims 11-12, the Beavis device has multiple “macro-ingredients” 16 that all dispense to the nozzle element 24, and that a diluent 152 (water) also flows to the nozzle 24 as desired (see figure 3).

Regarding claim 13, the Beavis device has a first pump 306 that can be used as a “metering device” (see figures 5A-5H that explains the pump 308 and the sensor 310, 312 that is used to control its actuations and flow).

Regarding claim 14, the Beavis device can dispense the first and second beverage components in stored predictable ratios to dispense a recipe, which of course could be selected to be in compliance with a beverage brand (which means that the recipe must be accurate).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of limitations not found in the prior art, those being: for claim 3 (and hence claim 4) “the first ingredient is a micro-ingredient”.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1 and 3-15 under White (in the previous Final Rejection) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rudick and also Biasi.  First, this is in response to an after final submission, arguing that the final rejection based upon White was improper and so an allowance should be forthcoming.  After many consultations, and negotiations with the attorney of record, two conclusions were reached.  First, White after reviewing the two key paragraphs (para’s 0030-0031), was not considered clear enough to be used as a primary reference: better more clear art needed to be found.  Second, the initial art that the examiner found was not persuasive enough to compel the applicant’s attorney to amend the claims to move towards an allowance.  But after a third search and some assistance from some generous primary examiners, some art that the examiner believes is rather clear, and should last under scrutiny, was found.  The examiner believes that indicating claims 3 (and hence claim 4) as having allowable subject matter is still proper because the common ingredient in the embodiment used in Beavis is water, which the examiner believes it is unfair to describe the “first ingredient”/ common ingredient as a “micro-ingredient”, even though it certainly could be stored in smaller containers and used as a carrier fluid.  The examiner notes that the effective filing date makes the Biasi PG PUB from 2014 (US 2014/0107835) an untimely piece of art, but that the patent of Biasi (cited in the rejection above) is proper, although it should be noted that the PG PUB was a CIP and 40 pages longer.  This means that there are some teachings that are .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.P.B/Examiner, Art Unit 3754                                                                                                                                                                                                        
/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754